Citation Nr: 1727758	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  11-22 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II with erectile dysfunction (diabetes), posttraumatic stress disorder (PTSD), and/or herbicide agent exposure.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to special monthly compensation (SMC) at the housebound rate under 38 U.S.C.A. § 1114(s).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1961 to August 1962 and September 1963 to February 1983, which included combat service and receipt of a Purple Heart medal and Vietnam Cross of Gallantry with Palm.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran provided testimony at a videoconference hearing before the undersigned in July 2013.  A transcript of that hearing is of record.

The Board remanded the appeal for further development in November 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Hypertension did not have its clinical onset in service, did not manifest within one year of separation from service, is not otherwise related to service (to include as a result of herbicide agents exposure therein), and is not related to service-connected diabetes or PTSD.

2.  The Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.

3.  The Veteran has additional service-connected disabilities apart from his PTSD independently ratable at 60 percent or more disabling.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hypertension are not met. 
38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1154, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).

3.  The criteria for SMC at the housebound rate are met.  38 U.S.C.A. § 1114 (s)(1) (West 2014); 38 C.F.R. § 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Contentions

The Veteran asserts he was diagnosed with hypertension in the 1980s while in service, for which he was given medications that he has taken ever since.  He maintains that he had high blood pressure during this time and that this information should be found in his service treatment records (STRs).  He further asserts that he was diagnosed again with hypertension between 1986 and1988 by a private doctor.  The Veteran also maintains that he is unemployable due to his bilateral peripheral neuropathy in his hands and feet, which makes it difficult for him to type, use his hands and grip things, stand or sit for a long periods of time, and move around.  He notes that his prostate cancer residuals cause him to be socially isolated because of leakage.  He maintains that his PTSD makes it very difficult for him to be around other people and function in a work environment, such as having problems sleeping and feeling rested.  See October 2009 Notice of Disagreement (NOD), March 2011 TDIU claim, and July 2013 Board hearing transcript.

II.  Applicable Law

	i.  Service Connection

Service connection may be established for a disability resulting from injury or disease incurred during active service.  38 U.S.C.A. § 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in- service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection the evidence must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

For certain chronic diseases, including hypertension, service connection can be presumed without showing evidence of such disease having been incurred during a period of service, if the disease has manifested to a degree of 10 percent or more within one year from the date of separation.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307 (a)(6)(iii).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Secondary service connection generally requires (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

	ii.  TDIU

A TDIU may be assigned where the schedular rating is less than total if it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R §§ 3.340, 3.34l, 4.16(a). 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16 (a).

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than medical question.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

III.  Analysis

	i.  Direct Service Connection

The Board notes that there is a current diagnosis for hypertension, thus element one of direct service connection is met.  See August 2006 and February 2009 VA examination reports.

As to element two, in-service incurrence of an injury or disease, the Board acknowledges the Veteran's combat service in Vietnam; however no combat injury has been raised by the Veteran or the record as being related to hypertension.  Thus, the combat presumption does not attach.  38 U.S.C.A. § 1154(b).  The Board notes that the Veteran's STRs could not be located at the time of the initial June 2009 rating decision and have not been located since.  In such cases, VA has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Here, the RO attempted to secure the Veteran's STRs starting in September 2003 and negative responses were received from the Veteran and the Personnel Information Exchange System.  A Formal Finding on the Unavailability of Service Records was issued in September 2009.  In October 2010 and January 2011, the RO again attempted to locate the Veteran's STRs, but once again, no records were located.  An Addendum to the Formal Finding on the Unavailability of Service Records was issued in April 2011, and the Veteran was again informed of the inability to obtain his STRs.  In light of the foregoing, the Board finds that further efforts to obtain missing service records would be futile and the duty to notify the Veteran of VA's inability to obtain records, as outlined in 38 C.F.R. § 3.159 (e), was satisfied.  

Here, the Veteran has reported an onset of hypertension in Germany in 1981 in his October 2009 NOD.  During his February 2009 VA examination, he reported that he was diagnosed with hypertension in 1986, following service.  He later testified that he was diagnosed in either 1982 or 1983 at Fort Devens, Massachusetts.  See July 2013 Board Hearing Tr. at 9.  Given his inconsistent statements, the Board finds his report of an in-service diagnosis of hypertension lacks credibility.  There is no other evidence of record to support an in-service incurrence of hypertension.  Therefore, element two is not met as to the presence of hypertension during active duty.  An injury in the form of exposure to herbicide agents, however, is conceded based on his Vietnam service.  Thus, element two is met as to herbicide agent exposure only.  Moreover, the Board notes that hypertension is not among the diseases available for presumptive service connection based on herbicide agent exposure.  See 38 C.F.R. § 3.309(e), Note 2.  Thus, nexus evidence is needed to substantiate the claim.

As to the final element, nexus, in May and June 2015 opinions a VA examiner opined that it was less likely than not that the Veteran's hypertension was the result of service.  In rendering his opinion, the examiner focused on the lack of evidence of hypertension while on active duty and lack of scientific evidence to link herbicide agents to hypertension, and noted that the Veteran stated he was diagnosed with hypertension in 1986, which was years after separation from service.  

There is no competent opinion in favor of the claim.  To the extent the Veteran believes that his current hypertension is related to service, to include herbicide agent exposure therein, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  Accordingly, his opinion as to the etiology of his hypertension is not competent medical evidence

The Board also notes that there is no competent and credible evidence that hypertension was not shown in service or within one year following discharge from service.  Instead, the first competent and credible evidence of hypertension was in February 2001, many years after separation from service.  Thus, the provisions regarding presumptive service connection and service connection based on continuity of symptomatology are not for application.  38 U.S.C.A. §1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, supra.  

      ii.  Secondary Service Connection

The Board again notes that there is a current diagnosis for hypertension, therefore the first element, a current disability, has been met.  See August 2006 and March 2009 VA examination reports.

Regarding the second element, a service-connected disability, the Veteran is service connected for multiple disabilities, including diabetes and PTSD.  Therefore, the second element is also met.

The crux of the secondary service connection claim therefore rests on element three, nexus.  As to his diabetes, the Board finds that the competent February 2009 and May 2009 VA examination reports do not substantiate this relationship.  Specifically, the February 2009 VA examiner stated that the Veteran's hypertension is not due to or caused by his diabetes.  In supporting her opinion, she reasoned that the Veteran's hypertension predated his diabetes; she previously noted the Veteran's contention that he was diagnosed with hypertension in 1986 and that he was not diagnosed with diabetes until 2004 or 2005.  Additionally, the May 2009 VA examiner stated that the Veteran's medical records indicated normal blood pressure readings over the past year and also noted his renal function as normal.  Therefore, the examiner reasoned that there is no basis to establish that the Veteran's diabetes aggravated or has aggravated his hypertension. 

The Board also finds that the competent May 2015 VA examiner's opinion does not substantiate the relationship between his hypertension and his service-connected PTSD.  The VA examiner opined that it is less likely than not that his hypertension is caused or aggravated by his PTSD.  The examiner reasoned that there is no scientific data to suggest that hypertension is caused by PTSD, and that while hypertension can temporarily be aggravated by stress, this is no clear scientific data to suggest that hypertension is aggravated beyond its natural course by PTSD, and that in this particular case the Veteran's hypertension has been under relatively good control.

There is no competent evidence to the contrary.  To the extent the Veteran asserts his hypertension is related to his service-connected diabetes or PTSD, his opinion is not competent for reasons noted above.  

Thus, the preponderance of the evidence is against a finding that the Veteran's current hypertension manifested in service or within one year of separation from service, is proximately due to or aggravated by his service-connected diabetes or PTSD Orange, or is otherwise related to service, to include herbicide agent exposure therein.  Accordingly, the benefit-of-the-doubt doctrine is not helpful in this instance, and the claims for entitlement to both direct and secondary service connection for hypertension must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

	iii.  TDIU

The Veteran is service-connected for the following disabilities: residuals of a shell fragment wound of his left knee, abdomen, and left side of his head, each rated as noncompensable from June 30, 2003; tinnitus rated as 10 percent disabling from August 22, 2011; bilateral peripheral neuropathy of the upper extremities rated as 10 percent disabling for each extremity from March 30, 2011, bilateral peripheral neuropathy of the lower extremities rated as10 percent disabling for each extremity from November 5, 2008; prostate cancer rated as 40 percent disabling from November 1, 2007 and as 100 percent disabling from August 10, 2006; PTSD rated as 50 percent disabling from April 17, 2009; and chronic kidney disease rated as 60 percent disabling from March 31, 2011.  He would not be entitled to a TDIU based on prostate cancer residuals during the period that disability was rated 100 percent disabling, but could potentially receive a TDIU based on other disabilities during that period.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Accordingly, the schedular criteria for a TDIU are met.  See 38 C.F.R. § 4.16 (a).

The Veteran has an associate's degree in personnel management, with prior employment in administrative work and as a supervisor.  His last known employment was in 2002.  

The evidence of record indicates that the Veteran is unemployable due to his PTSD.  Specifically, the September 2009 VA examiner noted the Veteran as being unable to get along with supervisors and co-workers, unable to focus or concentrate long enough to complete everyday tasks, coming late or missing days at work, and unable to remain stable while working in presence of coworkers.  Moreover, the May 2015 VA PTSD examiner found the Veteran's PTSD to cause severe impairment in social functioning that reduces his ability to be around others, increased noise levels, and uncertainty/unpredictability.  The examiner stated that other known and unknown triggers to PTSD would further exacerbate his symptoms and result in further in isolation and decompensation.  She indicated that the Veteran's symptoms would be present whether he was sitting or standing and therefore, the likelihood of him functioning in a work setting in a productive manner was "highly unlikely."  Further, she explained that unless the Veteran were placed in a working environment of a few people, predictable, and controlled, his symptoms would increase.  Therefore, she concluded that the Veteran may function best "in an employment setting with activities that he can be alone or with few individuals, control the environmental stressors, his work hours and work load, with the opportunity to readjust after periods of emotionally returning from flashbacks and intense disturbing memories."  The Board is unable to comprehend such a work environment.  Therefore, a TDIU in relation to his PTSD is granted.

	iv.  SMC

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A. § 1114.  
See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).

Although the Veteran's PTSD is not evaluated at 100 percent, for SMC purposes the above award of a TDIU based on his PTSD satisfies the requirement of a "service-connected disability rated as total."  See Buie, 24 Vet. App. 251; Bradley, 22 Vet. App. at 293.  Thus, because the Veteran has a single service-connected disability rated as total (PTSD) and additional service-connected disabilities independently rated at 60 percent (kidney disease), the criteria for SMC under 38 U.S.C.A. § 1114 (s)(1) are met.


ORDER

Entitlement to service connection for hypertension, to include as secondary to diabetes, PTSD, and/or due to exposure to Agent Orange, is denied.

Entitlement to a TDIU is granted.

SMC at the housebound rate is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


